145 F.3d 1339
2 Cal. Bankr. Ct. Rep. 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re: LOMITAS BUSINESS CENTER, LTD., Debtor,Anthony AULISIO, Jr., and the Anthony Aulisio, Jr., Trust, Appellant,v.AEGIS FINANCIAL GROUP, INC., and Charles W. Daff, Appellee.
No. 97-55709, CC-95-01047-RAHME.BAP No. CC-95-01047-RaHMe.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 19982.Decided May 22, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Radcliffe, Meyers, and Hagan, Bankruptcy Judges, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1

1
Anthony Aulisio, Jr. appeals pro se the Bankruptcy Appellate Panel's decision dismissing, as moot for failure to obtain a stay under Bankruptcy Code § 363(m), his appeal from the decision of the bankruptcy court order authorizing the sale of the Chapter 7 estate's real and personal property.  Aulisio is general partner of Debtor Lomitas Business Center, Ltd. We affirm.


2
Aulisio contends that his appeal was not moot because the buyer of the property did not purchase it in good faith.  Specifically, he contends that the Trustee acted in collusion with the purchaser and that the property was sold for a much lower price than its actual value.  However, bankruptcy law "expresses a public policy strongly favoring finality in foreclosure sales where a stay of the sale order was not obtained."  Community Thrift & Loan v. Suchy (In re Suchy), 786 F.2d 900, 902 (9th Cir.1985).  The sale was conducted by the bankruptcy court appointed Trustee, and the purchaser took the property subject to various conditions.  Aulisio has made no convincing showing that the sale was improper.  Id.


3
Accordingly, we affirm the BAP's dismissal of Aulisio's appeal as moot.  See Arnold & Baker Farms v. United States (In re Arnold & Baker Farms), 85 F.3d 1415, 1419 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 681, 136 L.Ed.2d 607 (1997).


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3